Citation Nr: 0702516	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his October 2003 substantive appeal, the veteran requested 
a hearing at a local VA office before a member of the Board.  
A hearing was scheduled at the local RO for September 2005 
and the veteran was given notice of the hearing by letter 
dated in August 2005.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  

In April 2002 the Board remanded the present matter for 
issuance of a statement of the case.  A statement of the case 
was issued in August 2003 and the case was returned to the 
Board for appellate consideration.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO denied the 
veteran's claim for a nervous disorder on the basis that his 
disability was not due to service, he was provided notice of 
the decision and of his appellate rights.  He did not appeal 
the decision.  

2.  The evidence submitted since the July 1980 final denial 
includes evidence which bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1980 rating decision that denied a claim for 
service connection for a nervous disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder, to 
include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VA satisfied the duty to notify by a pre-initial adjudication 
letter in July 2001.  The veteran was informed of the 
requirements to establish a successful claim for entitlement 
to service connection, advised of his and VA's respective 
duties, and asked him to submit information and/or evidence, 
which would include that in his possession, to the RO.  
Additional VCAA notice was provided to the veteran by a June 
2003 letter from the RO.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While the veteran was not provided VCAA notice of the 
evidence needed to reopen previously disallowed claims, as 
the Board is reopening the claim there is no possibility that 
the lack of such notice will result in prejudice to the 
veteran.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Notice as to assignment of effective dates and disability 
ratings has not been provided to the veteran.  However, as 
the Board is not granting his claim on the merits, no 
prejudice can result from lack of notice of these downstream 
elements.

Records and reports from VA and non-VA health providers have 
been obtained.  The veteran has not requested VA assistance 
in obtaining any other evidence.  While the veteran has not 
yet been provided a VA examination, this matter is addressed 
in the remand portion below.  

At this time, it is noted that of record are four documents 
that have not been translated into English, none of which are 
relevant to the claim on appeal.  A July 1987 Social Security 
Form SSA-2458 (SP), contains preprinted non-English 
information.  However, reference to the numerous copies of an 
English version of this same form show that none of the 
information contained therein is relevant to the veteran's 
claim.  Also in a non-English language, is a pharmacy 
statement indicating two-hundred and seventy five dollars 
transacted and listing all medications in English.  Again, as 
this merely reports a financial transaction, and is similar 
to other such statements already translated into English, the 
evidence is not relevant to the veteran's claim.  Finally, of 
record are two documents, one dated in December 1987, and one 
undated, which contain only reference to another individual, 
C.R., or social security numbers and dates.  From the face of 
these documents it is clear that they do not contain 
information relevant to the claim on appeal.  Therefore, the 
Board will proceed with adjudication irrespective of these 
documents.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA, to the extent necessary to 
render a favorable decision on the issue of reopening his 
claim for service connection for a psychiatric disorder.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally-
decided claim received on or after August 29, 2001. The 
veteran's request to reopen his claim was filed prior to that 
date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1993).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Service connection for a nervous condition was originally 
denied by the RO in a July 1980 rating decision, although the 
basis for the denial is unclear.  However, a VA form 21-523 
Disallowance [-] Disability or Death Claim, dated in July 
1980, indicates that the veteran's claim was denied because 
his disability was not due to service.  Therefore, the Board 
will consider material evidence to be any new evidence that 
is probative of a nexus between a current psychiatric 
disorder and the veteran's active service.  

While the claims file is absent for evidence of a letter 
notifying the veteran of the denial and his appellate rights, 
the July 1980 VA form 21-523 shows that an original and one 
copy of a disallowance letter was prepared.  Presumably, the 
appellant was sent such a letter in accordance with regular 
procedures.  Evans v. Brown, 9 Vet. App. 273, 287 (1996) 
(there is a presumption of regularity that applies to the 
mailing of RO determinations).  Nevertheless, even if the 
Board assumes that no notice letter was sent, in August 1987 
the veteran was notified of that his claim had previously 
been denied and of his appellate rights.  At that time, the 
RO mailed the veteran a letter in response to the veteran's 
July 1987 claim to reopen, telling him to submit new and 
material evidence.  Enclosed with this letter was a VA Form 
4107 "Notice of Procedural and Appellate Rights."  The 
veteran did not appeal within a year of the August 1987 
letter.  Therefore, the Board finds that the veteran was 
provided notice of the July 1980 disallowance and of his 
appellate rights.  The July 1980 RO decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

Pertinent evidence of record at the time of the July 1980 
rating decision included service medical records, results of 
December 1975 and March 1980 VA examinations, VA inpatient 
and outpatient records from June 1975 to January 1980, and a 
statement from H.S., M.D., dated in February 1980.  

A service medical record separation Report of Medical 
History, dated in April 1975, indicates that the veteran 
either had then or previously had "nervous trouble."  Noted 
on this report are the words, "headaches ENT stomach" 
bracketed opposite the word "nerves".  Next to this 
notation is "no pathology found."  The October 1975 
psychiatric examination report provided a diagnosis of 
"[a]nxiety disorder in an explosive personality.  Disability 
is minimal to mild."  The March 1980 VA examiner diagnosed 
the veteran with anxiety neurosis.  The February 1980 letter 
from H.S., M.D. reports that he treated the veteran for 
nervousness since 1976.

Pertinent evidence received since the January 1980 decision 
includes VA reports of hospitalization and outpatient 
treatment and an October 2000 letter from a psychiatrist, 
J.S., M.D.  

A November 1986 VA psychiatric evaluation provided a 
diagnosis of schizophrenia disorder, undifferentiated type - 
actually psychotic.  Dr. J.S., in the October 2000 letter, 
diagnosed the veteran with shizo-affective disorder, 
depressed type.  Dr. H.S. indicated that, in his professional 
opinion, the veteran was mentally ill while serving in the 
Army.  This physician also reported that the veteran had been 
treated for a psychiatric illness shortly after separation 
from service.  The letter, at least by the physician's 
implications, is evidence that goes to a nexus between the 
veteran's active service and a current psychiatric disorder.  

The October 2000 letter from Dr. H.S. is new and material 
evidence because it is not redundant or cumulative of 
evidence already of record in July 1980 and because it goes 
to the reasons for the last final disallowance of the claim, 
that the veteran's psychiatric disorder was not due to his 
service.  Furthermore, when considered in connection with 
evidence previously assembled, the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
schizophrenia, is reopened.


REMAND

Unfortunately, another remand is required in this case.  
While the Board recognizes the additional delay this will 
cause in the final disposition of the appeal, the remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Although new and material evidence sufficient to reopen the 
veteran's claim has been submitted, the record lacks 
sufficient evidence for the Board to decide this claim.  In 
the October 2000 letter, Dr. J.S. opined that the veteran was 
mentally ill during service and implied that his current 
psychiatric disorder may be related to his active service.  
However, the letter provided only a vague indication that a 
current psychiatric disorder may be associated with the 
veteran's service.  Furthermore, while this physician 
indicates that he reviewed post-service documents there is no 
indication that he reviewed service medical records.  As 
medical evidence does indicate that the veteran's service may 
be associated with his current claimed disability but is 
based on an incomplete review of pertinent medical history, 
the Board requires a medical examination and opinion in order 
to make a decision on this claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).

Additionally, the claims file contains numerous documents, 
for example a June 1987 Notice of Award of Social Security 
Benefits, indicating that the veteran may be or at least has 
been, in receipt of Social Security Administration (SSA) 
disability benefits.  However, the record does not contain 
any  SSA decision or any supporting medical documentation.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 
3.159(c)(2).  Therefore, VA must obtain all available records 
relating to any claim by the veteran for SSA disability 
benefits.  On remand, these documents should be obtained and 
associated with the claims file, or if they are not 
obtainable, evidence of efforts to obtain them and a negative 
reply should be associated with the claims file.  

Finally, on remand the veteran should be provided with VCAA 
notice as to assignment of effective dates and disability 
ratings, in compliance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Request from the Social Security 
Administration all records related to any 
claim by the veteran for SSA disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  Associate any received 
records with the claims file, or if the 
records are not obtainable, associate with 
the claims file evidence of all efforts to 
obtain the records and a negative reply.

3.  Schedule the veteran for a VA 
examination by a psychiatrist.  The claims 
file must be made available to the doctor, 
and the doctor should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.

(a)  The psychiatrist should provide 
diagnoses of all current psychiatric 
disorders found to be present and an 
opinion as to the date of onset of any 
such disorders.

(b)  The psychiatrist should state whether 
it is at least as likely as not (ie. a 50 
percent or greater probability) that any 
current psychiatric disorder had its onset 
during service or is related to any in-
service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


